Citation Nr: 1219480	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  10-36 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to for non-service-connected death pension benefits based on aid and attendance.

2.  Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The Veteran had active service from November 1942 to October 1945.  The appellant is his widow.  

This matter arises before the Board of Veterans' Appeals (Board) on appeal from rating actions in August 2009 and September 2009 of the above Department of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to accrued benefits has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  In January 2011, prior to the promulgation of a decision in the current appeal, the appellant requested a withdrawal of the issue of entitlement to death pension benefits based on aid and attendance.

2.  According to the death certificate, the veteran died in July 2007, at the age of 85, as a result of septic shock due to left lower lobe pneumonia.  

3.  At the time of the Veteran's death, service connection was in effect for lumbar spine degenerative disc/joint disease with history of L2 compression fracture, rated as 30 percent disabling; left sciatic neuritis due to deranged lumbosacral junction, rated as 20 percent disabling; and cervical spine degenerative joint disease, rated as 10 percent disabling.  These disabilities did not cause his death or contribute materially or substantially to his death, or hasten it, or otherwise aid or lend assistance to it.

4.  The Veteran's septic shock and pneumonia did not initially manifest until well after his service in the military had ended, and are unrelated to his military service or his service-connected disabilities.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Substantive Appeal in the claim for entitlement to death pension benefits based on aid and attendance have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2011).

2.  Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claim - Death Pension

An appellant may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When an appellant does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d); 38 C.F.R. §§ 20.101, 20.202.

In a January 2011 statement, the appellant requested withdrawal of her appeal as to the claim for entitlement to non service-connected death pension benefits based on aid and attendance.  In view of her expressed desire, the Board finds that further action with regard to this issue is not appropriate.  

Accordingly, the Board does not have jurisdiction to review this claim.  The claim must, therefore, be dismissed, without prejudice.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204(b),(c).

II.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2009).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Certain additional VCAA notice requirements may attach in the context of a claim for Dependency Indemnity and Compensation benefits based on service connection for the cause of death.  Generally, section 5103(a) notice for a DIC case must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  In addition, the content of the section 5103(a) notice letter will depend upon the information provided in the claimant's application.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

The Board finds that written notice provided in May 2009, prior to the issuance of the August 2009 rating decision, fulfills the provisions of 38 U.S.C.A. § 5103(a) as well as the notice as required by the Court in Dingess and Hupp.  Specifically, this letter informed the appellant that, in order to substantiate a claim for cause of death, the evidence needs to show that the Veteran died from a service related injury or disease.  She was also informed of the disabilities for which service connection had been established during the Veteran's lifetime and the evidence required to substantiate a claim based on a condition not yet service-connected.  

In addition, the Board acknowledges that the appellant has not been informed of the requirements for establishing an effective date-if her claim for service connection for the cause of the Veteran's death were to be granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Importantly, however, as will be explained in further detail in the following decision, the Board finds that the evidence of record does not support a grant of this issue.  As service connection for the cause of the Veteran's death is being denied, no effective date is being assigned.  Thus, the Board concludes that VA's failure to notify the appellant of the requirements for establishing an effective date is not prejudicial to her and that a remand to correct this deficiency is not necessary. 

Accordingly, the Board finds that all required notice has been given to the appellant.  She has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Shinseki v. Sanders, supra.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  In this context, the Veteran's service treatment records and post-service outpatient treatment records, including records of his terminal hospitalization, have been obtained and associated with the claims file.  The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  In cause of death cases, a medical examination or opinion is necessary if there is competent evidence to establish the cause of death, an indication that the cause of death may be associated with service or a service connected disability and insufficient medical evidence to render a decision on the claim.  See Daves v. Nicholson, 21 Vet. App. 46, 50-51 (2007); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

As previously noted, at the time of the Veteran's death, service connection was in effect for lumbar spine degenerative disc/joint disease with history of L2 compression fracture; left sciatic neuritis due to deranged lumbosacral junction; and cervical spine degenerative joint disease.  The certificate of death indicates that the cause of the Veteran's demise was septic shock.  There is no competent evidence of record to support a finding that the cause of the Veteran's death is in any way related to his service connected disabilities.  The Board finds that there is no reasonable possibility that a medical opinion would aid in substantiating the appellant's claim as the medical evidence points to a separate cause, as discussed below.  A medical examination or opinion is not required.  See Daves, supra. 

Thus, the Board concludes that VA has satisfied its duty to assist the appellant in apprising her as to the evidence needed to substantiate, and in obtaining evidence pertinent to, her claim for service connection for the cause of the Veteran's death.  No useful purpose would be served in remanding this matter for additional development.  Such a remand would result in unnecessarily imposing additional burdens on VA.  

Indeed, no further notice or assistance to the appellant is required to fulfill VA's duty to assist her in the development of this issue.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  

III.  Law and Analysis for Cause of Death

The appellant seeks service connection for the cause of the Veteran's death.  As best as the Board can discern, from statements submitted by the appellant, she appears to argue that increased pain and stress from the Veteran's service-connected lumbar spine disability ultimately affected his existing medical problems, causing them to escalate and essentially causing his untimely death.  See VA Form 21-4138s, dated in January 2008, April 2008, and August 2008.  

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection for the cause of a veteran's death, the evidence must show that a disability due to disease or injury incurred in or aggravated by active service, or which was proximately due to or the result of a service-connected condition, was either a principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a service-connected disability to be the principal cause of death, it must singularly or jointly with some other condition be the immediate or underlying cause of death, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  For a service-connected disability to be a contributory cause of death, it must be shown that it contributed substantially or materially, that it combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

The Veteran in this case died in July 2007, at the age of 85.  According to the death certificate, the immediate cause of his death was septic shock due to or a consequence of left lower lobe pneumonia.  At the time of his death, service connection was effect for lumbar spine degenerative disc/joint disease with history of L2 compression fracture; left sciatic neuritis due to deranged lumbosacral junction; and cervical spine degenerative joint disease.  

Treatment records in the years prior to his death show that, over the years, the Veteran's lumbar spine complaints and pain had progressed in severity, particularly after compression fracture in 1998.  These records also show the Veteran maintained fairly regular treatment for lumbar spine pain as well as various other medical problems, including chronic constipation, bowel infections, and advanced Parkinson's disease. 

Medical records closest to the Veteran's time of death, show he was hospitalized on July 19, 2007, for abdominal distention and constipation over the past four weeks associated with shortness of breath.  A recent chest X-ray showed right lower lobe pneumonia and he was started on the medication Levaquin.  An abdominal X-ray showed ileus.  The principal diagnoses were sepsis with staph aureus; shock liver, most likely secondary to sepsis; acute hepatitis associated with sepsis; dementia; and thrombocytopenia.  

During the course of his hospitalization the Veteran started spiking fever and went into a shock-like state with blood pressure in the 70s.  Blood pressures were drawn and empiric antibiotics started.  His temperature spiked to 102 and his CMP showed AST and ALT were 9000 and 10,000 and his platelets dropped from 288 to 30.  The Veteran was started on empiric antibiotic with Zoysn and Vancomycin and his platelets were transfused.  Despite treatment his condition deteriorated and he began bleeding profusely.  He died on July [redacted], 2007.  

After a review of all the evidence of record, the Board finds that the Veteran's service-connected lumbar spine, left sciatic neuritis, and cervical spine disabilities primarily affected his musculoskeletal system, and neither the death certificate nor any other medical evidence of record identifies the service-connected disabilities, as having caused or in any way contributed to his death.  The appellant has presented no medical evidence to refute this finding.  Thus, the question arises as to whether the Veteran's service-connected disabilities were either debilitating enough in nature, or otherwise of such a complicating nature, that they hastened his death.  While it is true he had significant medical disability as a result of his service, a medical nexus has not been demonstrated between any service-connected disability and his ultimate cause of death.  The Board also recognizes that the Veteran continued to experience symptomatology associated with his lumbar spine disability following his release from service.  However, there is no basis to conclude that his service-connected disabilities were etiologically related to the disease process that caused his death or that they resulted in debilitation so as to hasten his demise.  Therefore, the Board finds that the Veteran's service-connected disabilities were not a contributory cause of his death.

The question now is whether service connection is warranted for the conditions ultimately identified as having caused the Veteran's death.  There is nothing in the record to indicate that the Veteran should be service connected for septic shock and/or pneumonia.  There is no competent evidence that septic shock and/or pneumonia were manifested in service, so as to establish service connection based on onset or aggravation in service.  No doctor has opined that the Veteran's death as a result of septic shock and pneumonia was related to service.  Post-service medical records provide no basis for establishing a causal link between the conditions causing his death and service.  The appellant has simply made a contention that this is the case, with no medical evidence in support of her argument.  Furthermore, the Board has considered that the lumbar spine, left sciatic neuritis, and cervical spine disabilities did not involve active processes affecting vital organs.  See 38 C.F.R. § 3.312(c)(2) (2011).
Of further importance to the Board in this matter is the fact that the appellant has not offered specific argument or evidence.  Her notice of disagreement and substantive appeal do not discuss any relationship between the Veteran's service-connected orthopedic disabilities and septic shock and pneumonia that caused his death, nor do these documents provide any information or evidence associating the Veteran's septic shock and pneumonia to his active duty, including any incident therein.

The Board sympathizes with the appellant in the loss of her husband, the Veteran.  However, the preponderance of the evidence is against the claimant, inasmuch as the competent evidence of record indicates that the Veteran's death was the result of non-service-connected septic shock and pneumonia, not his service-connected musculoskeletal disabilities.  Therefore, the appellant is not entitled to service connection for the cause of his death.  See 38 C.F.R. § 3.312; see also Lathan, 7 Vet. App. at 359; Alemany v. Brown, 9 Vet. App.  518, 519 (1996), (citing Gilbert).

Consequently, the benefit-of-the-doubt rule does not apply, and this claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

ORDER

The claim for non-service-connected death pension benefits is dismissed.  

Entitlement to service connection for cause of death is denied.


____________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


